Name: Commission Regulation (EEC) No 618/86 of 28 February 1986 fixing, for 1986, the initial quotas for imports into Portugal of certain egg and poultrymeat products from third countries and certain detailed rules for the application thereof
 Type: Regulation
 Subject Matter: animal product;  Europe;  tariff policy;  cooperation policy
 Date Published: nan

 No L 58/48 Official Journal of the European Communities 1.3 . 86 COMMISSION REGULATION (EEC) No 618/86 of 28 February 1986 fixing, for 1986, the initial quotas for imports into Portugal of certain egg and poultrymeat products from third countries and certain detailed rules for the application thereof THE COMMISSION OF THE EUROPEAN COMMUNITIES, case of chicks and eggs for hatching, while the second should be applied for the other products ; Whereas to ensure proper management of the quotas , applications for import authorizations should be sub ­ ject to the lodging of a security ; Whereas Article 1 (3 ) of Regulation (EEC) No 3797/85 provides that the minimum rate of increase of the quo ­ tas shall be fixed , in accordance with the procedure laid down in Article 3(1 ), at least in respect of each year of the second stage, taking into account in parti ­ cular the patterns of trade and the state of bilateral or multilateral negotiations ; Whereas provisions should be made for Portugal to communicate information to the Commission on the application of the quotas ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs , HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Articles 257 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3797/85 of 20 December 1985 laying down detailed rules concerning quantitative restrictions on imports into Portugal from third countries of certain agricul ­ tural products subject to the system of transition by stages ('), in particular Article 3(1 ) thereof, Whereas , as a result of an error of substance, the correc ­ tion of which is being considered, the Act of Accession does not provide for the application of quantitative res ­ trictions on imports into Portugal of products falling within Common Customs Tariff subheading 04.05 A I b) from third countries ; whereas , given that the imports in question were prohibited under the system in force in Portugal before 1 March 1986 , such restrictions are necessary in order to arrive smoothly and gradually at the introduction, at the beginning of the second stage , of the arrangements which are provided for in the mar ­ ket organization concerned and which are based on the principle of the freedom to import ; whereas , pending the correction referred to above, the transitional measures should therefore include the application of quantitative restrictions in respect of the products in question ; whereas the criteria specified in Article 1 of Regulation (EEC) No 3797/85 in respect of the prod ­ ucts referred to in Annex II of that Regulation are suit ­ able for calculating the volume of the said quantitative restrictions ; Whereas Article 1 (2) of Regulation (EEC) No 3797/85 provides that, in respect of the products referred to in Annex II of the Regulation , the initial quota for 1986 for each product shall be fixed at the average of Portuguese imports in the three years preceding acces ­ sion for which statistics are available or, should the effect of this provision be the establishment of an ini ­ tial quota of zero, the quota shall be not less than 10 % of the initial quota fixed for the same products from the Community as constituted at 31 December 1985 ; whereas, in the light of the information at present avail ­ able, the first of these criteria should be applied in the Article 1 1 . The Portuguese Republic may, until 31 December 1987 , maintain a quantitative restriction on imports from third countries of eggs in shell falling within sub ­ heading 04.05 A I b) of the Common Customs Tariff. 2 . The quantitative restriction referred to in paragraph 1 shall consist of an annual quota opened without dis ­ crimination between economic operators . 3 . The provisions of Article 1 (4) and (5) and Article 2 of Regulation (EEC) No 3797/85 shall apply to the quota provided for in this Article . Article 2 1 . The initial quotas that Portugal may apply, pur ­ suant to Article 1 of this Regulation and Article 280 of the Act of Accession, to imports of certain egg and poultrymeat products from third countries shall be as shown in the Annex hereto .( i ) OJ No L 367 , 31 . 12 . 1985 , p. 23 . 1,3.86 Official Journal of the European Communities No L 58/49 2 . For the period 1 March to 31 December 1986, the quotas shall be reduced by one-sixth . The increase shall be added to each quota and the sub ­ sequent increase shall be calculated on the basis of the total figure obtained . Article 5 1 . The Portuguese authorities shall communicate to the Commission the measures which they adopt for the application of Article 3 . 2 . They shall transmit, not later than the 15th of each month, the following information on each of the prod ­ ucts in respect of which import authorizations have been issued in the preceding month :  the quantities covered by the import authorizations issued, by country of provenance,  the quantities imported, by country of provenance . Article 3 1 . The Portuguese authorities shall issue import authorizations so as to ensure a fair allocation of the available quantity between the applicants . 2 . Applications for import authorizations shall be subject to the lodging of a security , which shall be released under the conditions defined by the Portuguese authorities once the goods have been effec ­ tively imported . Article 4 The minimum rate of progressive increase of the quotas shall be 10% at the beginning of each year during the first stage . Article 6 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President No L 58/50 Official Journal of the European Communities 1.3 . 86 ANNEX CCT heading No Description Initial quota for 1986 01.05 Live poultry, that is to say, fowl , ducks geese , turkeys , and gui ­ nea fowls : (1 000 units) A. Of a weight not exceeding 185 g (known as 'chicks '): ex I. Turkeys and geese :  Turkeys 29 ex 11 . Other :  Fowls 22 04.05 Birds ' eggs and egg yolks , fresh , dried or otherwise preserved , sweetened or not : A. Eggs in shell , fresh or preserved : I. Poultry eggs : a) Eggs for hatching : ex 1 . Of turkeys or geese :  Of turkeys 12 ex 2 . Other :  Of fowls 10 || (tonnes) b) Other 133